         Case 1:18-cr-00309-RA Document 35 Filed 02/03/21 Page 1 of 1




                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 2/3/2021


 UNITED STATES OF AMERICA,
                                                                No. 18-cr-00309 (RA)
                        v.
                                                                       ORDER
 CARLOS ARIAS-BAEZ,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On February 2, 2021, Mr. Arias-Baez filed a motion for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), seeking compassionate release in light of

COVID-19. No later than 5:00 p.m. on Wednesday, February 9, 2021, the Government

shall advise the Court of (1) whether it has any objection to that request and, if so, provide

the basis for that objection, and (2) when the Bureau of Prisons expects to make a

determination on Mr. Baez’s January 18, 2021 internal request for compassionate release.



SO ORDERED.

Dated:     February 3, 2021
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
